Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00036-CV

                                  IN THE INTEREST OF A.M.E.

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-00043
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 2, 2014

DISMISSED

           The trial court signed a final judgment on July 10, 2013. On January 14, 2014, appellant

filed a notice of restricted appeal. A notice of restricted appeal must be filed within six months

after the judgment is signed. See TEX. R. APP. P. 26.1(c). Therefore, the notice of appeal was due

to be filed on January 10, 2014, four days before appellant filed his notice of appeal. A motion for

extension of time to file the notice of appeal was due on January 27, 2014. See TEX. R. APP. P.

26.3. Although appellant filed a notice of appeal within the fifteen-day grace period allowed by

Rule 26.3, he did not file a motion for extension of time.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1

but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of
                                                                                    04-14-00036-CV


time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to

Rule 26). However, the appellant must offer a reasonable explanation for failing to file the notice

of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       Therefore, on February 24, 2014, we ordered appellant to file, within fifteen days, a

response presenting a reasonable explanation for failing to file the notice of appeal in a timely

manner. We explained that if appellant failed to respond within the time provided, the appeal

would be dismissed. See TEX. R. APP. P. 42.3(c). Appellant failed to respond. We therefore dismiss

this appeal.


                                                 PER CURIAM




                                               -2-